 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrunswick Corporation1andFrederick G. BardenLocal Union 65, United Brotherhood of Carpenters and Joinersof America,AFL-CIOandFrederick G. Barden.Cases Nos.22-CA-510 and 22-CB-219.March 2, 1962ORDEROn April 20, 1961, a three-member panel of the Board issued aDecision and Order a in the above-entitled proceeding, and on April24, 1961, a correction thereto.Thereafter, the full Board, acting onits own motion in the interest of clarification, reconsidered the decisionof the panel, and on January 25,1962, issued a Proposed SupplementalDecision and Order, attached hereto, as corrected on January 30, 1962,sustaining the original Decision and Order and making certain pro-posed supplemental findings.No exceptions having been filed to theProposed Supplemental Decision and Order, as corrected, and the timefor such filing having expired,Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its final Order herein thesaid Proposed Supplemental Decision and Order, as corrected.1Formerly Brunswick-Balke-Collender Company.2131 NLRB 156.Cases Nos. 22-CA-510 and 22-CB-219. January 25, 1962PROPOSED SUPPLEMENTAL DECISION AND ORDEROn June 17, 1960, Trial Examiner John C. Fisher issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent Brunswick-Balke-Collender Company, hereinafter referred to asthe Respondent Company, had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report (131 NLRB 156). He also found that Local Union 65,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereinafter referred to as the Respondent Union, did not committhe unfair labor practices alleged and recommended that the complaintbe dismissed in its entirety as to it.Thereafter the Respondent Com-pany and the General Counsel filed exceptions to the IntermediateReport together with supporting briefs, and the Respondent Unionfiled a brief in support of the Intermediate Report.On April 20, 1961, a panel of the Board, exercising powers dele-gated to it by the Board pursuant to the provisions of Section 3 (b)of the Act, issued its Decision and Order 1 finding that the Respondent1131 NLRB156.Subsequentlyon April 24, 1961, the Boardissued an order correctingDecision and Order.135 NLRB No. 59. BRUNSWICK CORPORATION '575Company and the Respondent Union had committed the unfair laborpractices alleged in the complaint and ordering Respondents to ceaseand desist therefrom and to take certain affirmative action to remedy,the effect of such unfair labor practices.The Board acting on its own motion, in the interests of clarification,has decided to reconsider the decision of the panel..The Board, having reconsidered the matter, sustains the originalDecision and Order of the panel as noted herein, and, as a basis there-fore, makes the following proposed supplemental findings : 21.The complaint alleges that Respondent Union caused the Re-spondent. Company to discharge Barden and the Respondent Com-pany did discharge Barden from its Carteret, New Jersey, jobsite inviolation of the Act.The facts relating to Barden's discharge are as follows: Barden, amember of Camden Local 393 of the Carpenters, applied to LesleyByrd, business agent of Respondent Union, in mid-July 1959, for areferral slip to Respondent Company.'s jobsite at Carteret, New Jer-sey.Two weeks later Byrd gave Barden a referral slip to the attentionof Steward Neal Anderson at Carteret Lanes.Barden reported toAnderson, who entered his name in his union record book, gave him awork permit upon Barden's payment of $6.25, 'and assigned him towork which comprised primarily the laying of bowling alleys.On Thursday, August 7, just before quitting time, SuperintendentPaul Bangston ordered Barden to cease his carpentry work and toput away the electric cords, drills, and power equipment. The follow-ing morning, Steward Anderson, acting pursuant to instructions fromBusiness Agent Byrd, called the carpenters together and told them:"This business about you people quitting early, you guys quitting earlyhas got to stop. I am the shop steward in the shop. And when I blowthe whistle in the morning, you start work; and when I blow thewhistle at night you quit.And you don't quit before that." Barden,thinking the remarks were aimed specifically at him, spoke up'and toldAnderson that Bangston had ordered him to knock off early thedaybefore to put some equipment away.Anderson then said to'Barden,"You are a wise guy. Get out of here. You are fired. Here is your$6.25 back.Give me your working permit. I am firing you as a shopsteward for Local 65."There followed a heated discussion betweenAnderson and Barden. Barden finally appealed to Foreman Fred,who said, "What can I do? I can't do anything. If you are fired,you're fired."After taking back Barden's work permit and returning2 Chairman McCulloch and Member Brown, who did not participate in the original paneldecision,have considered the entire record in this proceeding,including the IntermedmleReport, the exceptions,and the briefs.They have reviewed the rulings made by the TrialExaminer at the hearing and find that no prejudicial error was committed In agreementwith the members of the panel, they affirm such rulings. Also, in agreement with thepanel,they deny Respondent Company's request for oral argument as the record in thesecases and the briefs of the parties adequately present the issues for decision 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis $6.25, but before Barden left the premises, Anderson called Busi-nessAgent Byrd, who told him not to let Barden leave, and to put himback to work. Anderson did so, giving Barden back his work permitand receiving again the $6.25 payment therefor.Byrd came out tothe'jobsite,.in an effort to'smooth things over, and told Barden heshould not take exception to an old man who was only doing his job.Barden worked the remainder of the day and on Saturday morning.He reported to work; on Monday morning and was greeted by Ander-son who said, "Paul Bangston will be in after awhile and make yourcheck out.You're fired. I am getting rid of you. I told you Iwould."However, Bangston did not come to work that day. But onthe next day, Tuesday, August 12, he called Barden into the office andsaid, "Look Fred, I have to get rid of you. I don't want to but we arebehind schedule here.We are late and I cannot have any trouble herewith Anderson or Les Byrd. I've got to get rid of you or they willshut the job down." Bangston volunteered to call up the businessagent of the Hackensack Local, to which he belonged, to see if Bardencould be put to work on a Brunswick project up there. Barden re-quested Bangston to get him a job on Brunswick's Edison project butBangston refused because that job was in Byrd's district and therewould be trouble there. Barden was then paid off and discharged fromthe Carteret job.As he left the premises, Anderson said to him, "Nowget your stuff and get out of here. - I don't want to see you back onthis job again."Later that .day Bangston drove Barden over to the Somervilleproject of Respondent Company, where he started work the next dayand worked until completion of the project.Based on the foregoing, we find that Respondent Union violatedSection 8(b) (2) and (1) (A), and Respondent Company violatedSections 8(a) (3) and (1) of the Act'by the discharge of Barden fromCarteret, New Jersey, jobsite on August 12, 1959? It is clear that thedischarge occurred as the direct result of pressures brought by UnionSteward Neal Anderson on August 8, 11, and 12, 1959, and was madein order to avoid trouble with Respondent Union and to prevent ashutdown of the job which Respondent Company feared would occurif Barden stayed on the job. Anderson's attempted "firing" of Bardenon Friday, August 8, was done specifically in his capacity as unionsteward, and was in furtherance of the discharge of his responsibilityas steward, to maintain control over the starting and quitting times8We find no merit in Respondent Company's claim that Barden was not discharged butwas merely transferred.It is clear that Barden was dischargedfrom the Carteret job,and was denied employment on other jobs within the jurisdictionof Local 65Moreover,whetherviewed as a discharge or a transfer for discriminatory reasons, we find thatRespondent Company violated Section 8(a) (3) in this connection,for the reasons setforth below. BRUNSWICK CORPORATION577of employees on the project as he was instructed to do by BusinessAgent Byrd.Though Anderson later rescinded his action, at theinstigation of Byrd, and put Barden back to work, it nowhere appearsthat Byrd repudiated or rescinded Anderson's authority to do whathe thought necessary to maintain union discipline on the job. Indeed,.it affirmatively appears that Byrd told Barden he should not takeexception to Anderson's performance of his duty as steward. Conse-quently, as it is readily apparent that Anderson's actions on August11 and 12, which resulted in the discharge of Barden, were, but a con-tinuation and outgrowth of the August 8 incident, and were furtherattempts on the part of Anderson to exert his authority as steward to.enforce starting and quitting times' and maintain union discipline, wefind that Respondent Union is responsible for such actions.As such.actions caused Respondent Company to discriminate against Bardenbecause of his failure to perform obligations imposed by RespondentUnion on its members and work permit holders, we find that Respond-entUnion violated Section 8(b) (2) and (1) (A) of the Act,' and,Respondent Company's acquiescence therein violated Section 8(a) (3),and (1) of the Act.'-.2.We further find, on the basis of Barden's credited testimony, thatthe Respondent Company again violated Sections 8(a) (3) and (1),.and also violated Section 8(a) (4), on or about September 28, 1959,,by its refusal to employ Barden at its jobsite in Englewood Cliffs, NewJersey, because of his continued refusal to withdraw his charges;against the Respondent Union.On the basis of such testimony, it isclear that General Service Superintendent Young conditioned em-ployment of Barden at the Englewood Cliffs job on Barden's with-drawal of his charges against Respondent Union, and that but for-Barden's failure to withdraw his charges he would have been employedthere on or about September 28, 1959. In view of this finding, we,deem it unnecessary to pass upon whether Barden's discharge from the,Bronx River job on Friday, September 25, was also a violation ofthe Act as found by the Trial Examiner.*This case is factually distinguishable fromDaugherty Company, Inc,11,2NLRB 986;andInternational Longshoremen's and Warehousemen's Union, Local No. 10, Independent,et al.(Pacific Maritime Association),121 NLRB 9385 The Radio Officers' Union of the Commercial Telegraphers Union, AFL(A. B. Bull'Steamship Company)v.N.L.R.B., 347U.S. 17.Barden's discharge under the circum-stances of this case inherently encouraged Barden and other employees to, accept the,authority of the steward to enforce compliance with regulations imposed, by the Respond;ent Union.Neither of the Respondents contend, nor does the record show,that Steward',Anderson's enforcement of starting and quitting times was in accordance with the provi-sions of a contract or agreement whereby the Respondent Union,was delegated suchauthority.Rather,as noted above, on this record it appears that Anderson was enforcing-a union rule which the union members under his jurisdiction were,obligated to follow.Cf.Local $57, International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and'Helpers of America v. N.L R B ,365 U.S. 667.634449-62-vol. 135-38 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDPROPOSED SUPPLEMENTAL ORDERAs the Remedy and Order of the original Decision and Order of thepanel,as corrected, are not inconsistent with our findings herein, wehereby adopt them as part of this Proposed Supplemental Decisionand Order, except that in paragraphs A, 2 (f), and B`, 2 (f), the figure"20" shall be substituted for the figure "10." 6MEMBERRODGERS, concurring :I concur in the result solely on the basis of the Board's originaldecision herein.9 The parties are hereby given 20 days from the date of this Order to file exceptions tothis Proposed Supplemental Decision and Order, together with supporting briefsLocal 825, International Union of Operating Engineers, AFL-CIO [R.G.Maupai Co., Inc.]andMechanical ContractorsAssociation of New Jersey,Inc.Case No. 22-CC-90. Janu-ary 26, 1962DECISION AND ORDEROn January 23, 1961, Trial Examiner John F. Funke issued hisIntermediate Report herein, finding that Respondent had not engagedin certain unfair labor practices alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and the Charging Party filed exceptions to the IntermediateReport together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General Counseland the-Charging Party.The complaint alleged that the Respondent Union violated Section8(b) (4) (i) and (ii) (B) of the Act by inducing and encouragingemployees of Henry Ernst, Jr., and John Ochs, subcontractors ofR. G. Maupai, Inc., to strike, and by refusing to refer men to work forErnst and Ochs, all for the purpose of forcing Ernst and Ochs tocease doing business with Maupai, and to force Maupai to recognizethe Respondent Union.The Trial Examiner recommended that the complaint be dismissedin its entirety, because he found that Respondent was not responsible135 NLRB No. 62.